
	
		I
		111th CONGRESS
		1st Session
		H. R. 2199
		IN THE HOUSE OF REPRESENTATIVES
		
			April 30, 2009
			Mr. Bishop of New
			 York (for himself, Ms.
			 Woolsey, Mr. Hare,
			 Mr. Kucinich, and
			 Mr. Sablan) introduced the following
			 bill; which was referred to the Committee
			 on Education and Labor
		
		A BILL
		To amend the Occupational Safety and Health Act of 1970
		  to authorize the Secretary of Labor to prevent employee exposure to imminent
		  dangers.
	
	
		1.Short titleThis Act may be cited as the
			 Protecting Workers From Imminent
			 Dangers Act of 2009.
		2.Streamlined
			 Procedures to Counteract Imminent Dangers
			(a)ProceduresSection 13 of the Occupational Safety and
			 Health Act of 1970 (29 U.S.C. 662) is amended—
				(1)by striking
			 subsections (a), (b), and (c) and inserting the following:
					
						(a)(1)If the Secretary determines, on the basis
				of an inspection or investigation under this Act, that a condition or practice
				in a place of employment is such that an imminent danger to safety or health
				exists that could reasonably be expected to cause death or serious physical
				harm or permanent impairment of the health or functional capacity of employees
				if not corrected immediately or before the imminence of such danger can be
				eliminated through the enforcement procedures otherwise provided by this Act,
				the Secretary shall inform the employer and the affected employees and their
				representative of such imminent danger and shall request that the condition or
				practice be corrected immediately or that employees be immediately removed from
				exposure to such danger.
							(2)The Secretary shall not prevent the
				entry or continued activity of employees whose presence is necessary to avoid,
				correct, or remove such imminent danger or to maintain the capacity of a
				continuous process operation to resume normal operations without a complete
				cessation of operations or, where a cessation of operations is necessary, to
				permit such to be accomplished in a safe and orderly manner.
							(3)If the employer refuses to comply with the
				request under paragraph (1), the Secretary shall immediately issue an order
				requiring the employer to cause all persons, except those employees referred to
				in paragraph (2), to be withdrawn from, and to be prohibited from entering,
				such area until an authorized representative of the Secretary determines that
				such imminent danger and the conditions or practices which caused such imminent
				danger no longer exist. The issuance of an order under this subsection shall
				not preclude the issuance of a citation under section 9 or the proposing of a
				penalty under section 17. The fact that an order under paragraph (3) has been
				issued shall be noted in any citation issued pursuant to section 9 with respect
				to the hazard involved.
							(4)Each finding made and order issued under
				this section shall be given promptly to the employer by the person making such
				finding or order. All such findings and orders shall be in writing, and shall
				be signed by the person making them and shall contain a detailed description of
				the conditions or practices which cause and constitute an imminent danger and a
				description of the area of the place of employment from which persons must be
				withdrawn and prohibited from entering.
							(5)Any order issued pursuant to
				subsection (a) may be modified or terminated by an authorized representative of
				the Secretary following consultation with the employer and any representative
				of the affected employees. Any order issued under subsection (a) shall remain
				in effect until vacated, modified, or terminated by the Secretary, or modified
				or vacated by the Commission pursuant to subsection
				(d).
							;
				and
				(2)by redesignating subsection (d) as
			 subsection (b) and after such subsection inserting the following:
					
						(c)No person shall
				discharge or in any manner discriminate against any employee because such
				employee has refused to perform a duty that has been identified as the source
				of an imminent danger by any order issued under subsection (a). The right to
				refuse to perform such a duty shall be in addition to any other right to refuse
				to perform hazardous work that is afforded to employees by this Act, by
				standards or regulations issued pursuant to this Act, by contract, or by other
				applicable law.
						(d)(1)Any employer notified of
				an order under subsection (a) or any affected employees or representative of
				affected employees notified of the issuance, modification, or termination of
				such an order may apply to the Commission within 30 days of such notification
				for reinstatement, modification or vacation of such order. The Commission shall
				forthwith afford an opportunity for a hearing (in accordance with section 554
				of title 5, United States Code, but without regard to subsection (a)(3) of such
				section) and thereafter shall issue an order, based upon findings of fact,
				vacating, affirming, modifying, or terminating the Secretary’s order. The
				Commission may not grant temporary relief from the issuance of any order under
				subsection (a).
							(2)The Commission shall take whatever
				action is necessary to expedite proceedings under this subsection.
							(e)The Secretary may
				institute a civil action for relief, including a permanent or temporary
				injunction, restraining order, or any other appropriate order in the district
				court of the United States for the district in which a place of employment is
				located or in which the employer has his principal office, whenever such
				employer or his agent violates or fails or refuses to comply with any order or
				decision issued under this
				section.
						.
				(b)PenaltiesSection 17 of such Act is amended by
			 redesignating subsections (h) through (l) as subsections (i) through (m),
			 respectively, and by inserting after subsection (g) the following:
				
					(h)Any employer who fails to remove all
				employees from exposure to a hazard referenced in orders issued under section
				13(a) shall be assessed a civil penalty of not less than $10,000 and not more
				than $50,000 for each day during which an employee continues to be exposed to
				the hazard, unless the Commission or the district court determines the
				condition or practice is not of such nature as to be covered by section
				13(a).
					.
			
